                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:17-CR-314-D



UNITED STATES OF AMERICA,                    )
                                             )
                  v.                         )              ORDER
                                             )
DERRICK MITCHELL,                            )
                                             )
                            Defendant.       )


       The United States shall advise the court whether Derrick Mitchell is in the RRM in Raleigh,

North Carolina, and how long the BOP anticipates him being there. Each party may also advise the

court whether such RRM placement moots the pending request for compassionate release. Each

response is due not later than October 19, 2020.

       SO ORDERED. This ...k.._ day of October 2020.




                                                        J     SC.DEVER ill
                                                        United States District Judge




            Case 5:17-cr-00314-D Document 54 Filed 10/06/20 Page 1 of 1
